Title: From Benjamin Franklin to John Jay, 2 October 1780
From: Franklin, Benjamin
To: Jay, John


Dear Sir,Passy Oct. 2. 1780.
I received duly and in good Order the several Letters you have written to me of Augt. 16. 19. Sept. 8. & 22. The Papers that accompanied them of your writing, gave me the Pleasure of seeing the Affairs of our Country in such good Hands, and the Prospect from your Youth of its having the Service of so able a Minister for a great Number of Years: But the little Success that has attended your late Applications for Money mortified me exceedingly; and the Storm of Bills which I found coming upon us both, has terrified and vexed me to such a Degree that I have been deprived of Sleep, and so much indisposed by continual Anxiety as to be render’d almost incapable of Writing.
At length I got over a Reluctance that was almost invincible, and made another Application to the Government here for more Money. I drew up and presented a State of Debts and newly expected Demands, and requested its Aid to extricate me. Judging from your Letters that you were not likely to obtain anything considerable from your Court, I put down in my Estimate the 25,000 Dollars drawn upon you with the same Sum drawn upon me, as what would probably come to me for Payment. I have now the Pleasure to acquaint you that my Memorial was received in the kindest & most friendly Manner; and tho’ the Court here is not without its Embarrasments, on Account of Money, I was told to make myself easy, for that I should be assisted with what was necessary. Mr Searle arriving about this Time, and assuring me there had been a plentiful Harvest, and great Crops of all Kinds; that the Congress had demanded of the several States, Contributions in Produce; which would be chearfully given; that they would therefore have Plenty of Provisions to dispose of; & I being much pleased with the generous Behavior just experienced, I presented another Paper, proposing in order to ease the Government here, which had been so willing to ease us, that the Congress might furnish their Army in America with Provisions in Part of Payment for the Sums lent us. This Proposition I was told was well taken: But it being consider’d that the States having the Enemy in their Country and obliged to make great Expences for the present Campaign, the furnishing so much Provisions as the French Army would need might straiten & be inconvenient to the Congress; his Majesty did not at this time think it right to accept the Offer.— You will not wonder at my loving this good Prince: He will win the Hearts of all America.
If you are not so fortunate in Spain, continue however the even good Temper you have hitherto manifested. Spain owes us nothing, therefore whatever Friendship she shows us in lending Money or furnishing Cloathing, &ca. tho’ not equal to our Wants and Wishes, is however tant de gagné; those who have begun to assist us are more likely to continue than to decline, and we are still so much oblig’d as their Aids amount to. But I hope and am confident that Court will be wiser than to take Advantage of our Distress and insist on our making Sacrifices by an Agreement, which the Circumstances of such Distress would hereafter weaken, and the very Proposition can only give Disgust at present. Poor as we are, yet as I know we shall be rich, I would rather agree with them to buy at a great Price the whole of their Right on the Missisipi than sell a Drop of its Waters.— A Neighbour might as well ask me to sell my Street Door.
I wish you could obtain an Account of what they have supplied us with already, in Money and Goods.
Mr. Grand informing me that one of the Bills drawn on you, having been sent from hence to Madrid, was come back unaccepted, I have directed him to pay it; and he has at my Request undertaken to write to the Marquis D’Yranda, to assist you with Money to answer such Bills as you are not otherwise enabled to pay, and to draw on him for the Amount, which Drafts I shall answer here, as far as twenty five thousand Dollars.— If you expect more acquaint me. But pray write to Congress as I do to forbear this Practice, which is so extreamly hazardous and may some time or other prove very mischevous to their Credit & Affairs. I have undertaken too for all the Bills drawn on Mr Lawrens that have yet appear’d. He was to have sailed 3 Days after Mr Searle, that is the 18th. of July. Mr Searle begins to be in pain for him, having no good Opinion of the little Vessel he was to embark in.
We have Letters from America to the 7th of August. The Spirit of our People was never higher. Vast Exertions making preparatory for some important Action. Great Harmony & Affection between the Troops of the two Nations. The New Money in good Credit &ca &ca.

I will write to you again shortly & to Mr Carmichael. I shall now be able to pay up your Salaries compleat for the Year. But as Demands unforeseen are continually coming upon me I still retain the Expectations you have given me of being reimbursed out of the first Remittances you receive.
If you find any Inclination to hug me for the good News of this Letter, I constitute and appoint Mrs. Jay my Attorney to receive in my Behalf your Embraces.
With great and sincere Esteem, I have the honour to be, Dear Sir, Your most obedient and most humble Servant
B Franklin
His Exy. John Jay Esqr.
 
Addressed: A son Excellence / Monsieur Jay, / Ministre Plenipotentiaire / des Etats Unis de l’Amerique / à Madrid.
Endorsed: Dr. Franklin 2 Octr 1780 ansd. 30 Inst. / Recd 12 Octr.
